                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

TRAVIS H. ELLIS JR.                                                                   PLAINTIFF
ADC #551269

v.                             Case No. 5:19-cv-00250-KGB-PSH

JOE PAGE, et al.                                                                  DEFENDANTS

                                                ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 4). No objections have been filed, and the

time to file objections has passed. After careful consideration, the Court concludes that the

Proposed Findings and Recommendation should be, and hereby is, approved and adopted in its

entirety as this Court’s findings in all respects (Id.). The Court therefore dismisses without

prejudice plaintiff Travis H. Ellis, Jr.’s complaint (Dkt. No. 2). The Court also denies as moot Mr.

Ellis’ motion for status update (Dkt. No. 5).

       It is so ordered this 27th day of January 2020.
                                                  _____________________________
                                                  Kristine G. Baker
                                                  United States District Judge
